DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 01/04/2021 has been entered. Claim 14 was cancelled and claims 1-13 and 15-20 remain pending in the application.    
Response to Arguments
Applicant’s arguments, filed on 01/04/2021, with respect to the rejection(s) of claim(s) 1-13 and 15-20 under 35 U.S.C. 103 have been fully considered and are persuasive. Specifically, the examiner acknowledges the prior arts cited by the examiner do not teach claimed “an electrical outlet coupled to the mounting bracket”. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of “1625 CFM Blower Fan Air Mover with Daisy Chain” by Home Depot teaching two built in outlets for daisy chaining. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-13, 15, 18 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Arens (U.S. Pre-Grant Publication No. 2016/0363341) and in view of Non-patent literature “The Anderson” by Stile, hereinafter Stile (URL: http://thestilelife.com/anderson), and in view of “1625 CFM Blower Fan Air Mover with Daisy Chain” by The Home Depot, hereinafter Home Depot (URL: https://web.archive.org/web/20170424135145/https://www.homedepot.com/p/HOME DEPOT-1625-CFM-Blower-Fan-Air-Mover-with-Daisy-Chain-AM2287/301703566).

As per claim 1, Arens discloses a fan assembly comprising: 
a mounting bracket (22; figure 3); 
a fan mount (26) that is rotatably coupled to the mounting bracket (22) along a vertical axis (via motor 24); 
a first motor (24) that rotates the fan mount with respect to the mounting bracket about the vertical axis (axial rotation by motor 24; paragraph [0055]); 
a fan (36; figure 2B) having a fan motor (30) and a fan blade, wherein the fan motor turns the fan blade to create airflow (fan 36 inherently having a fan blade to create airflow); 
a vent that at least partially encloses the fan, wherein the airflow flows through the vent (fan nozzle 32 forming a vent to allow airflow; figures 3, 4), and wherein the vent is rotatably coupled to the fan mount along a substantially horizontal axis (fan nozzle 32 rotatable by an output shaft of motor 30 and pivot pin 40; paragraph [0056]);
(30) that rotates the fan with respect to the fan mount about the substantially horizontal axis (motor 30 rotating fan 36 about the horizontal axis; paragraph [0056]);
a controller adapted to control the movement of the first motor, the second motor, and the fan motor (blower system 12 actuated by control system 16; paragraph [0057]).
Arens does not explicitly disclose wherein the fan has a front enclosure, a back enclosure, wherein the fan motor turn the fan blade to create airflow that flows toward the fan blade through a plurality of vents in the back enclosure and that flows away from the fan blade through a plurality of vents in the front enclosure and a light coupled to the front enclosure. However, Arens does teach that the fan can alternatively suspended below the ceiling by one or more rods (paragraph [0053]). 
Stile is an analogous art in that it deals with a suspended ceiling fan. Arens teaches wherein the fan has a front enclosure, a back enclosure, wherein the fan motor turn the fan blade to create airflow that flows toward the fan blade through a plurality of vents in the back enclosure and that flows away from the fan blade through a plurality of vents in the front enclosure (see annotated figure below) and a light coupled to the front enclosure (see figure in page 4 having LED lights with light screen on the front enclosure).

    PNG
    media_image1.png
    383
    666
    media_image1.png
    Greyscale

It is well known in the fan art that the caged or vented fan enclosure provides protection to the user and LED lights provide lighting for the room. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Arens’ fan to incorporate Stiles caged enclosure and lights because they would provide protection and lighting.
Arens also does not explicitly disclose an electrical outlet coupled to the mounting bracket. Home Depot is an analogous art in that it deals with a fan. Home Depot teaches a fan having outlets coupled to the housing (bracket) for daisy chaining (see page 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Arens’ mounting bracket to incorporate Home Depot’s outlets because as Home Depot teaches, the outlets can be used for daisy chaining.


(fan suspended by one or more rods (mounting hardware); paragraph [0053]). 

As per claim 3, Arens, in view of Stile and Home Depot, discloses the invention of claim 1. Arens further discloses wherein the controller receives control commands from a remote-control device, and wherein the remote-control device is a smart device running an app (tablet, i.e., capable of running an app; paragraph [0058]).  

As per claim 4, Arens, in view of Stile and Home Depot, discloses the invention of claim 3. Arens further discloses wherein the remote-control device is a smart phone (cellular phone; paragraph [0058]).  

As per claim 5, Arens, in view of Stile and Home Depot, discloses the invention of claim 1. Stile teaches wherein the at least one light is a light emitting diode (LED) light (see page 4). By the combination of claim 1, the modified fan of Arens would have the claimed LED light.

As per claim 6, Arens, in view of Stile and Home Depot, discloses the invention of claim 1. Stile teaches wherein the light is a spotlight (LED light shown, i.e., a light illuminating a spot; page 4). By the combination of claim 1, the modified fan of Arens would have the claimed spot light.

As per claim 7, Arens, in view of Stile and Home Depot, discloses the invention of claim 1. Stile teaches wherein the one light is a broad beam light (LED light shown, i.e., a light illuminating a broad beam; page 4). By the combination of claim 1, the modified fan of Arens would have the claimed broad beam light.

As per claim 11, Arens, in view of Stile and Home Depot, discloses the invention of claim 1. Arens further discloses a temperature sensor for determining the temperature of the space wherein it is placed (temperature sensor to allow localized monitoring and infrared camera identifying the location and registering the warm or cold zones in the room; paragraphs [0059], [0061]), wherein the temperature sensor is coupled to the vent (sensor array 44 mounted to base 18 coupled to fan nozzle 32 via intermediate members; figure 2B) and wherein the controller is adapted to adjust the strength of the fan's airflow based on input from the temperature sensor (tracking fan controller 74 processes data from sensors 72 and then targets the occupants or space and controls comfort level by fan speed; paragraphs [0081], [0085]). 

As per claim 12, Arens, in view of Stile and Home Depot, discloses the invention of claim 1. Arens further discloses a movement sensor for tracking and following a user's movement (tracking using camera; paragraph [0026]).

As per claim 13, Arens, in view of Stile and Home Depot, discloses the invention of claim 12. Arens further discloses wherein the movement sensor is a heat sensor (infrared camera; paragraph [0028]), a motion sensor, a camera (tracking using motion detector and camera; paragraph [0026]) or a combination thereof (tracking using motion detector and camera; paragraph [0026]).

As per claim 15, Arens, in view of Stile and Home Depot, discloses the invention of claim 1. Arens further discloses a camera (camera with a wide angle lens; paragraph [0061]).

As per claim 18, Arens, in view of Stile and Home Depot, discloses the invention of claim 1. Arens further discloses wherein the fan assembly communicates via a WiFi network (controller with embedded wireless microprocessor; paragraph [0073]).  

As per claim 19, Arens, in view of Stile and Home Depot, discloses the invention of claim 3. Arens further discloses wherein a programmed path is remembered and stored by the app running on the smart device (instructions stored locally or remotely on a server (smart device); paragraph [0112]).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arens, in view of Stile, Home Depot, and in further view of Lenz (U.S. Pre-Grant Publication No. 2006/0039785).

As per claim 8, Arens, in view of Stile and Home Depot, discloses the invention of claim 3. Arens does not disclose a laser for indicating a location below the fan assembly, such that when a user is receiving a package, a delivery person knows where to place the package, and wherein the laser is controlled by the remote-control device.
Lenz is a related prior art in that it deals with a ceiling fan. Lenz teaches a laser (22; figure 3) for indicating a location below the fan assembly (as shown; figure 3), such that when a user is receiving a package, a delivery person knows where to place the package, and wherein the laser is controlled by the remote-control device (delivery person can leave the package to a location of the laser pattern below the fan). Lenz teaches that the laser can be used to help balancing the fan (paragraph [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Arens’s fan assembly to incorporate Lenz’s laser pointer because, as Lenz teaches, the laser can help balancing the fan (paragraph [0020]).


Claims 9, 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arens, in view of Stile and Home Depot, and in further view of Product Description of Ecobee4, hereinafter “Ecobee4”.

As per claims 9, 10, and 20, Arens, in view of Stile, discloses the invention of claim 1. Arens does not explicitly disclose speaker and a microphone coupled to the front enclosure, and wherein the speaker plays instructions and warnings, such that a person making a delivery is instructed audibly on where to leave a package.
Ecobee4 is a related prior art in that it is a control device for a fan. Ecobee4 is a thermostat having Amazon Alexa Voice Service built-in using speakers and a microphone (embedded microphone and speaker; page 4). Amazon Alexa is known to be able to play instructions and warnings, and a person such as a delivery person can be instructed from the audio from Amazon Alexa. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Arens’ fan assembly to incorporate built-in voice-assistant feature with a microphone and a speaker such as Amazon Alexa built-in Ecobee4 because, as Ecobee4 teaches, the voice-assistant feature can fulfill everyday tasks including fan control (pages 2-3). 



Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arens in view of Stile and Home Depot and in further view of YouTube Video “Make A face-tracking fan with uArm Swift & OpenMV Cam M7!” by UFACTORY, hereinafter “UFACTORY” (URL: https://www.youtube.com/watch?v=W4ggvRvVGHk).

As per claim 16, Arens, in view of Stile, discloses the invention of claim 2. Arens does not explicitly disclose an adjustable pole to lower the fan assembly away from the ceiling or to raise the fan assembly nearer to the ceiling. 
UFACTORY is an analogous prior art in that it teaches an occupant tracking fan assembly. UFACTORY teaches an adjustable arm (adjustable pole) assembly to track a target for the fan (see screenshots 6 and 7).


    PNG
    media_image2.png
    715
    1272
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    717
    1277
    media_image3.png
    Greyscale

Screenshot 7

Arens also deals with tracking a moving target to supply stream of air onto the head and upper body of the occupant (paragraph [0073]). UFACTORY’s adjustable arm assembly provides more degree of freedom to track a target to provide stream of air. Therefore, in order to provide more degree of freedom to improve occupant tracking, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Arens’ fan assembly to incorporate UFACTORY’s adjustable arm (adjustable pole) to enable lowering and raising of the fan from the ceiling as UFACTORY’s adjustable arm provides more degree of freedom for occupant tracking.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arens, in view of Stile and Home Depot and in view of an online article “Clear a room with IFTTT + NEST” by Nick Floyd, hereinafter “Floyd”.


Floyd is a related art in that it teaches a controller for a central air fan. Floyd teaches a carbon monoxide sensor, and wherein the controller is adapted to send a warning signal to the remote-control device based on a measurement form the carbon monoxide sensor that exceeds a threshold (NEST protect having a carbon monoxide alarm to trigger smoke alarm warning on IFTTT (an app running on a remote-control device) and commands Nest Thermostat to turn on central air fan). Floyd teaches that this feature can clear the smoke in the house without being shamed for 30 minutes by the smoke detector (pages 1 and 2). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Arens controller to incorporate a smoke detector, warning massage, and the fan control command of Floyd because as Floyd teaches, that this feature can clear the smoke in the house without being shamed for 30 minutes by the smoke detector (pages 1 and 2).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745